           Case 7:19-cv-03253-KMK Document 64 Filed 05/27/20 Page 1 of 1
                                                                                                       BLIZABETH E. HUNl'Ell
                                                                                                        JORDAN M. KAPLAN..



FHFRUMKIN & HUNTER LAW PC
                                                                                                 Wil.LIAM D . FRUMKIN- - OF COUNSEL
                                                                                                         •ADMITTl!D IN NY .t CT
                                                                                                         ••ADMrrrEDINNYAN1

Main Office:            1025 Westchester Avenue, Suite 309, White Plains, NY 10604 • T: {914) 468-6096 • F: (914) 468-6099
Orange County Office:   152 Main Street, Goshen, NY 10924 • T: (845) 294-7620 • F: (845) 294-3075




                                             WRITER'S EMAIL: EHUDlm@ftumkinbUDler.com




                                                                      May 22, 2020
 Via ECF Letter Motion
 Honorable Kenneth M. Karas, U.S_D_J.
 United States District Court
 300 Quarropas Street
 White Plains, New York 10601-4150

            Re:         Goosetown Enterprises, Inc. v. Electronic Service Solutions, Inc., Page, et al
                        SDNY Case No. 7:19-cv;..03253
                        Our File No. 19-8866

 Dear Judge Karas:

         We represent Defendant Douglas Page in the above-referenced matter. We write, on behalf
 of all parties, in accordance with Section 1-C of Your Honor's Individual Rules of Practice, to
 request an adjournment of the pre-motion conference currently scheduled for May 27, 2020 ( Doc.
 No. 61).

         We request this adjournment because the parties have reached a settlement in principle and
 are in the process of finalizing a settlement agreement.

          This is the fourth request for adjournment of this pre-motion conference. The previous
 requests (Doc. Nos. 54, 57, and 60) were granted by the Court (Doc. Nos. 55, 58, and 61,
 respectively).

          Counsel for Plaintiff and counsel for the other Defendants join in this request.

          Thank you for your consideration.

      Granted. The conference is adjourned                                      Sincerely,
      sine die.
                                                                                Isl Elizabeth Hunter
       So Ordered.


     ~L
      5/27/20
                                                                                Elizabeth Hunter


          cc:        Jaclyn Goldberg, Esq.; Lance Klein, Esq. (via ECF)
                     Jonathan Adler, Es~. ~via ECF)
                     Mr. Douglas Page (via email)
